Title: Hendrik Bicker to John Adams: A Translation, 22 April 1782
From: Bicker, Hendrik
To: Adams, John



Amsterdam, 22 April 1782
Sir and very honored friend

A few weeks ago you met Mr. Saportas, the broker, at my house. I could not refuse writing to you on his behalf and telling you again that I have come to know him as an honest man who could contribute in helping you secure a loan for your country, and who would like you to keep him in mind when you decide on a brokerage house here.

I have the honor to be with the highest esteem, sir, your very humble and very obedient servant
H: Bicker

